EXHIBIT 10.1

 

STOCK AWARD AGREEMENT

 

THIS STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as of the date
set forth below, by and between New Energy Technologies, Inc., a Nevada
corporation (the “Company”), and the employee, director or consultant of the
Company named in Section 1(b) (“Grantee”):

 

In consideration of the covenants herein set forth, the parties hereto agree as
follows:

 

1. Stock Award Information.

 

 

(a) Date of Award:

December 15, 2014

 

(b) Grantee:

 

 

(c) Number of Shares:

20,000

 

(d) Original Value:

$[]/share

 

2. Acknowledgements.

 

(a) Grantee is a [employee/director/consultant] of the Company.

 

(b) The Company has adopted a 2006 Incentive Stock Plan (the “Plan”) under which
the Company’s common stock (“Stock”) may be offered to directors, officers,
employees and consultants pursuant to an exemption from registration under the
Securities Act of 1933, as amended (the “Securities Act”) provided by Rule 701
thereunder.

 

3. Shares; Value. The Company hereby grants to Grantee, upon and subject to the
terms and conditions herein stated, the number of shares of Stock set forth in
Section 1(c) (the “Shares”), which Shares have a fair value per share (“Original
Value”) equal to the amount set forth in Section 1(d). For the purpose of this
Agreement, the terms “Share” or “Shares” shall include the original Shares plus
any shares derived therefrom, regardless of the fact that the number, attributes
or par value of such Shares may have been altered by reason of any
recapitalization, subdivision, consolidation, stock dividend or amendment of the
corporate charter of the Company. The number of Shares covered by this Agreement
and the Original Value thereof shall be proportionately adjusted for any
increase or decrease in the number of issued shares resulting from a
recapitalization, subdivision or consolidation of shares or the payment of a
stock dividend, or any other increase or decrease in the number of such shares
effected without receipt of consideration by the Company.

 

4. Investment Intent. Grantee represents and agrees that Grantee is accepting
the Shares for the purpose of investment and not with a view to, or for resale
in connection with, any distribution thereof; and that, if requested, Grantee
shall furnish to the Company a written statement to such effect, satisfactory to
the Company in form and substance. If the Shares are registered under the
Securities Act, Grantee shall be relieved of the foregoing investment
representation and agreement and shall not be required to furnish the Company
with the foregoing written statement.

 

5. Restriction Upon Transfer. The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Grantee except as hereinafter provided.

 

(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a “Repurchase Event” shall mean an occurrence of one of (i)
termination of Grantee’s employment [or service as a director/consultant] by the
Company, voluntary or involuntary and with or without cause; (ii) retirement or
death of Grantee; (iii) bankruptcy of Grantee, which shall be deemed to have
occurred as of the date on which a voluntary or involuntary petition in
bankruptcy is filed with a court of competent jurisdiction; (iv) dissolution of
the marriage of Grantee, to the extent that any of the Shares are allocated as
the sole and separate property of Grantee’s spouse pursuant thereto (in which
case, this Section shall only apply to the Shares so affected); or (v) any
attempted transfer by the Grantee of Shares, or any interest therein, in
violation of this Agreement. Upon the occurrence of a Repurchase Event, the
Company shall have the right (but not an obligation) to purchase all or any
portion of the Shares of Grantee, at a price equal to the fair value of the
Shares as of the date of the Repurchase Event.

 

 
1


--------------------------------------------------------------------------------




 

(b) Repurchase Right on Termination for Cause. In the event Grantee’s employment
[or service as a director/consultant] is terminated by the Company “for cause”
(as defined below), then the Company shall have the right (but not an
obligation) to purchase Shares of Grantee at a price equal to the Original
Value. Such right of the Company to purchase Shares shall apply to 100% of the
Shares for one (1) year from the date of this Agreement; and shall thereafter
lapse at the rate of twenty percent (20%) of the Shares on each anniversary of
the date of this Agreement. In addition, the Company shall have the right, in
the sole discretion of the Board and without obligation, to repurchase upon
termination for cause all or any portion of the Shares of Grantee, at a price
equal to the fair value of the Shares as of the date of termination, which right
is not subject to the foregoing lapsing of rights. Termination of employment [or
service as a director/consultant] “for cause” means (i) as to employees or
consultants, termination for cause as defined in the Plan, this Agreement or in
any employment [or consulting] agreement between the Company and Grantee, or
(ii) as to directors, removal pursuant to the Nevada corporation law. In the
event the Company elects to purchase the Shares, the stock certificates
representing the same shall forthwith be returned to the Company for
cancellation.

 

(c) Exercise of Repurchase Right. Any Repurchase Right under Paragraphs 4(a) or
4(b) shall be exercised by giving notice of exercise as provided herein to
Grantee or the estate of Grantee, as applicable. Such right shall be exercised,
and the repurchase price thereunder shall be paid, by the Company within a
ninety (90) day period beginning on the date of notice to the Company of the
occurrence of such Repurchase Event (except in the case of termination or
cessation of services as director, where such option period shall begin upon the
occurrence of the Repurchase Event). Such repurchase price shall be payable only
in the form of cash (including a check drafted on immediately available funds)
or cancellation of purchase money indebtedness of the Grantee for the Shares. If
the Company cannot purchase all such Shares because it is unable to meet the
financial tests set forth in the Nevada corporation law, the Company shall have
the right to purchase as many Shares as it is permitted to purchase under such
sections. Any Shares not purchased by the Company hereunder shall no longer be
subject to the provisions of this Section 5.

 

(d) Right of First Refusal. In the event Grantee desires to transfer any Shares
during his or her lifetime, Grantee shall first offer to sell such Shares to the
Company. Grantee shall deliver to the Company written notice of the intended
sale, such notice to specify the number of Shares to be sold, the proposed
purchase price and terms of payment, and grant the Company an option for a
period of thirty days following receipt of such notice to purchase the offered
Shares upon the same terms and conditions. To exercise such option, the Company
shall give notice of that fact to Grantee within the thirty (30) day notice
period and agree to pay the purchase price in the manner provided in the notice.
If the Company does not purchase all of the Shares so offered during foregoing
option period, Grantee shall be under no obligation to sell any of the offered
Shares to the Company, but may dispose of such Shares in any lawful manner
during a period of one hundred and eighty (180) days following the end of such
notice period, except that Grantee shall not sell any such Shares to any other
person at a lower price or upon more favorable terms than those offered to the
Company.

 

(e) Acceptance of Restrictions. Acceptance of the Shares shall constitute the
Grantee’s agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Grantee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to all
other rights of a shareholder with respect thereto.

 

(f) Permitted Transfers. Notwithstanding any provisions in this Section 5 to the
contrary, the Grantee may transfer Shares subject to this Agreement to his or
her parents, spouse, children, or grandchildren, or a trust for the benefit of
the Grantee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Grantee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 5(a) wherein the permitted transfer shall be deemed to be rescinded);
and provided further, that notwithstanding any other provisions in this
Agreement, a permitted transferee may not, in turn, make permitted transfers
without the written consent of the Grantee and the Company.

 

(g) Release of Restrictions on Shares. All rights and restrictions under this
Section 5 shall terminate five (5) years following the date of this Agreement,
or when the Company’s securities are publicly traded, whichever occurs earlier.

 

 
2


--------------------------------------------------------------------------------




 

6. Representations and Warranties of the Grantee. This Agreement and the
issuance and grant of the Shares hereunder is made by the Company in reliance
upon the express representations and warranties of the Grantee, which by
acceptance hereof the Grantee confirms that:

 

(a) The Shares granted to him pursuant to this Agreement are being acquired by
him for his own account, for investment purposes, and not with a view to, or for
sale in connection with, any distribution of the Shares. It is understood that
the Shares have not been registered under the Act by reason of a specific
exemption from the registration provisions of the Act which depends, among other
things, upon the bona fide nature of his representations as expressed herein;

 

(b) The Shares must be held by him indefinitely unless they are subsequently
registered under the Act and any applicable state securities laws, or an
exemption from such registration is available. The Company is under no
obligation to register the Shares or to make available any such exemption;

 

(c) Grantee further represents that Grantee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition and to obtain additional information reasonably necessary to verify
the accuracy of such information;

 

(d) Unless and until the Shares represented by this Grant are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE ‘SECURITIES ACT’) OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN STOCK AWARD AGREEMENT DATED DECEMBER 15. 2014, BETWEEN THE COMPANY AND
THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.

 

and/or such other legend or legends as the Company and its counsel deem
necessary or appropriate. Appropriate stop transfer instructions with respect to
the Shares have been placed with the Company’s transfer agent.

 

(e) Grantee understands that he or she will recognize income, for Federal and
state income tax purposes, in an amount equal to the amount by which the fair
market value of the Shares, as of the date of grant, exceeds the price paid by
Grantee, if any. The acceptance of the Shares by Grantee shall constitute an
agreement by Grantee to report such income in accordance with then applicable
law. Withholding for federal or state income and employment tax purposes will be
made, if and as required by law, from Grantee’s then current compensation, or,
if such current compensation is insufficient to satisfy withholding tax
liability, the Company may require Grantee to make a cash payment to cover such
liability.

 

7. Stand-off Agreement. Grantee agrees that, in connection with any registration
of the Company’s securities under the Securities Act, and upon the request of
the Company or any underwriter managing an underwritten offering of the
Company’s securities, Grantee shall not sell, short any sale of, loan, grant an
option for, or otherwise dispose of any of the Shares (other than Shares
included in the offering) without the prior written consent of the Company or
such managing underwriter, as applicable, for a period of at least one year
following the effective date of registration of such offering. This Section 8
shall survive any termination of this Agreement.

 

8. Termination of Agreement. This Agreement shall terminate on the occurrence of
any one of the following events: (a) written agreement of all parties to that
effect; (b) a proposed dissolution or liquidation of the Company, a merger or
consolidation in which the Company is not the surviving entity, or a sale of all
or substantially all of the assets of the Company; (c) the closing of any public
offering of common stock of the Company pursuant to an effective registration
statement under the Securities Act; or (d) dissolution, bankruptcy, or
insolvency of the Company.

 

 
3


--------------------------------------------------------------------------------




 

9. Agreement Subject to Plan; Applicable Law. This Grant is made pursuant to the
Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Grantee, at no charge, at the principal office of the Company. Any
provision of this Agreement inconsistent with the Plan shall be considered void
and replaced with the applicable provision of the Plan. This Grant shall be
governed by the laws of the State of Nevada and subject to the exclusive
jurisdiction of the courts therein.

 

10. Miscellaneous.

 

(a) Notices. Any notice required to be given pursuant to this Agreement or the
Plan shall be in writing and shall be deemed to have been duly delivered upon
receipt or, in the case of notices by the Company, five (5) days after deposit
in the U.S. mail, postage prepaid, addressed to Grantee at the last address
provided by Grantee for use in the Company’s records.

 

(b) Entire Agreement. This instrument constitutes the sole agreement of the
parties hereto with respect to the Shares. Any prior agreements, promises or
representations concerning the Shares not included or reference herein shall be
of no force or effect. This Agreement shall be binding on, and shall inure to
the benefit of, the Parties hereto and their respective transferees, heirs,
legal representatives, successors, and assigns.

 

(c) Enforcement. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of Nevada and subject to the exclusive
jurisdiction of the courts located in Douglas county, state of Nevada. If
Grantee attempts to transfer any of the Shares subject to this Agreement, or any
interest in them in violation of the terms of this Agreement, the Company may
apply to any court for an injunctive order prohibiting such proposed
transaction, and the Company may institute and maintain proceedings against
Grantee to compel specific performance of this Agreement without the necessity
of proving the existence or extent of any damages to the Company. Any such
attempted transaction shares in violation of this Agreement shall be null and
void.

 

(d) Validity of Agreement. The provisions of this Agreement may be waived,
altered, amended, or repealed, in whole or in part, only on the written consent
of all parties hereto. It is intended that each Section of this Agreement shall
be viewed as separate and divisible, and in the event that any Section shall be
held to be invalid, the remaining Sections shall continue to be in full force
and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

 
4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

Optionee         New Energy Technologies, Inc.     By:   Name: John Conklin  
Title: President & Chief Executive Officer  

 

(one of the following, as appropriate, shall be signed)

 

I certify that as of the date   By: his or her signature, the   hereof I am
unmarried     spouse of Optionee hereby agrees       to be bound by the
provisions of       the foregoing STOCK AWARD     AGREEMENT             Grantee
Spouse of Grantee

 

 

5

--------------------------------------------------------------------------------